Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

In the Matter of the Necessity                 )
for the Hospitalization of                     )        Supreme Court No. S-15536
                                               )
MARK V.                                        )        Superior Court No. 3AN-14-00679 PR
                                               )
                                               )        OPINION
                                               )
                                               )        No. 7112 - July 1, 2016

              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Anchorage, Erin B. Marston, Judge.

              Appearances: Rachel Cella, Assistant Public Defender, and
              Quinlan Steiner, Public Defender, Anchorage, for Appellant
              Mark V. Jacqueline G. Schafer and Ruth Botstein, Assistant
              Attorneys General, Anchorage, and Craig W. Richards,
              Attorney General, Juneau, for Appellee State of Alaska.

              Before: Stowers, Chief Justice, Fabe, Winfree, Maassen, and
              Bolger, Justices.

              MAASSEN, Justice.

I.    INTRODUCTION
              The superior court issued a 30-day involuntary commitment order after
finding that Mark V. was gravely disabled and “entirely unable to fend for himself
independently in the community.”1 Mark argues that there was insufficient evidence to
prove he could not live independently. Although Mark’s appeal is technically moot, his

      1
              We use a pseudonym to protect Mark’s privacy.
claim raises an important question that satisfies the public interest exception: Where
does family and community support fit within the involuntary commitment process and
which party bears the burden of proving or disproving that a respondent has that
support? We hold that the respondent’s inability to function with outside support, when
relevant, is part of the petitioner’s burden of proving that there is no less restrictive
alternative to commitment. But we find in this case that the State’s evidence satisfied
this burden, and we therefore affirm the 30-day commitment order.
II.    FACTS AND PROCEEDINGS
              Anchorage police took Mark V. into emergency custody and transported
him to the psychiatric emergency department at Providence Alaska Medical Center after
he “presented himself nude in public” and claimed to be the King of England. Later that
same day Providence petitioned the superior court for an ex parte order authorizing
Mark’s hospitalization at Alaska Psychiatric Institute (API), based on its determination
that he was “gravely disabled” as a result of paranoid schizophrenia. The petition alleged
that Mark was living in squalor and unable to adequately provide for his basic needs.
              The superior court granted the petition and ordered that Mark be
transported to API for an evaluation period not to exceed 72 hours. Within that 72-hour
period the State filed another petition, signed by psychiatrist Dr. LeeAnn Gee and a
registered nurse, seeking to extend Mark’s commitment for an additional 30 days. The
petition alleged that Mark was gravely disabled due to his symptoms, that he could
improve with treatment, and that there were no less restrictive alternatives to involuntary
commitment. The petition listed Mark’s parents as potential witnesses for the State.
              A 30-day commitment hearing was held before Magistrate Judge Una
Gandbhir. Dr. Gee, Mark’s attending psychiatrist at API since his admission, was the
State’s sole witness. She testified that Mark’s symptoms were most representative of a
bipolar type of schizophrenic disorder with manic episodes. She testified that Mark was

                                            -2-                                      7112

gravely disabled as a result: He had difficulty caring for himself, was increasingly
agitated, exposed himself, threatened to hit people, and had difficulty redirecting his
attention away from his delusions. But Dr. Gee also said she did not believe Mark was
truly a physical threat to others or in danger of harming himself.
              Dr. Gee testified that a 30-day commitment would help Mark stabilize
because he could consistently receive the increased dosages of medication necessary to
resolve his manic symptoms. She acknowledged that Mark had been taking medication
on an outpatient basis and that he regularly received services through Anchorage
Community Mental Health. She noted that Mark accepted his medication at scheduled
times, but that when he was agitated he resisted taking medication that would help calm
him down. Dr. Gee testified that, as a result of Mark’s refusal to take oral medications,
API staff had several times been required to administer emergency injections to calm him
down when he became aggressive and threatening. She was concerned that Mark’s
inappropriate behavior would continue if he were released before his manic symptoms
improved and that he would eventually return to the emergency room and API. Dr. Gee
gave her opinion that if Mark returned home he would not “be able to properly maintain
himself and to clean up his apartment.” She testified that Mark “would continue to need
his parents to help him with food or cooking at this point in time.”
              Mark testified next. He described the process of acquiring medication as
an outpatient, identified his doctor, and agreed to continue taking his medication, though
he also made conflicting statements about whether he needed it. He described exposing
himself as a “mistake in judgment” and said he would sign a behavior contract to stop
doing it. He testified that he used the food stamp program, paid his rent on time, and
usually cleaned his apartment if given notice of an upcoming inspection. He testified
that his parents helped him, but he also asserted that his father had “ripped [him] off for
like, $11 grand.” At the close of his testimony Mark’s attorney argued that Mark should

                                            -3-                                      7112

be returned home on an outpatient treatment basis as a less restrictive alternative to
hospitalization at API.
              The magistrate judge made oral findings that, based on Dr. Gee’s testimony,
there was clear and convincing evidence that Mark was gravely disabled as a result of
his mental illness and there was no less restrictive alternative to hospitalization. The
magistrate judge’s subsequent written order reiterated her findings that Mark was
“mentally ill and gravely disabled,” based both on Dr. Gee’s testimony and the judge’s
own observations of Mark’s behavior in the courtroom, which “included several
uncontrollable outbursts, during which he expressed among other things his religious
convictions, fear of the judicial officer, a desire not to be executed for a parking ticket,
and the assertion that he is a sorcerer.” The magistrate judge also noted Mark’s
“complete inability to be redirected in any way.” She concluded that Mark’s mental
illness and behavior “impair his judgment and reasoning to the point where he would be
entirely unable to fend for himself independently in the community.”
              The superior court approved the 30-day commitment order a few days later;
it had an expiration date of April 25, 2014.
III.   STANDARDS OF REVIEW
              “Factual findings in involuntary commitment . . . proceedings are reviewed
for clear error,” and we reverse only if we have “a definite and firm conviction that a
mistake has been made.”2 “[W]hether factual findings comport with the requirements
of AS 47.30” is a question of law we review de novo.3 The mootness doctrine presents




       2
              Wetherhorn v. Alaska Psychiatric Inst., 156 P.3d 371, 375 (Alaska 2007).
       3
              Id.
                                            -4-                                       7112
a question of law, and we “resolve issues of mootness using our independent judgment.”4
We also apply our independent judgment to questions of statutory interpretation.5 We
adopt the rule of law that is “most persuasive in light of precedent, reason, and policy.”6
IV.	   DISCUSSION
       A.	    We Consider The Burden Of Proof Issue Under The Public Interest
              Exception To The Mootness Doctrine.
              Mark argues that the superior court, in finding that he was “gravely
disabled” in part because of his inability to function independently, gave insufficient
consideration to the possibility that he could function independently if he had appropriate
support from his family. The State responds that it was Mark’s burden to prove that such
outside support existed. Mark’s 30-day commitment period is long past, and we held in
Wetherhorn v. Alaska Psychiatric Institute that an appeal of a commitment order
becomes moot when the commitment period ends.7 However, we review moot questions
that satisfy either the public interest exception or the collateral consequences exception.8
Here, we conclude that the public interest exception enables us to decide an issue raised
by Mark’s appeal: Where does family and community support fit within the involuntary



       4
            In re Mark V., 324 P.3d 840, 843 (Alaska 2014) (citing Ulmer v. Alaska
Rest. & Beverage Ass’n, 33 P.3d 773, 776 (Alaska 2001)).
       5
             Wetherhorn, 156 P.3d at 375 (citing Holderness v. State Farm Fire & Cas.
Co., 24 P.3d 1235, 1237 (Alaska 2001)).
       6
            In re Joan K., 273 P.3d 594, 596 (Alaska 2012) (quoting Olson v. State,
260 P.3d 1056, 1059 (Alaska 2011)).
       7
              156 P.3d at 380.
       8
              In re Mark V., 324 P.3d at 843 (first citing Wetherhorn, 156 P.3d at 380
(public interest exception); and then citing In re Joan K., 273 P.3d at 597-98 (collateral
consequences exception)).
                                            -5-	                                      7112

commitment process, and who bears the burden of proving or disproving whether the
respondent has that support?
             We consider three factors in determining whether the public interest
exception applies to an otherwise moot appeal: “(1) whether the disputed issues are
capable of repetition, (2) whether the mootness doctrine, if applied, may cause review
of the issues to be repeatedly circumvented, and (3) whether the issues are so important
to the public interest as to justify overriding the mootness doctrine.”9 All three factors
weigh in favor of review in this case. First, the disputed issue is capable of repetition
because it concerns the interpretation of the often-used civil commitment statutes and
does not depend on Mark’s particular circumstances.10 Second, review of the issue could
be repeatedly circumvented, since appeals of 30-day commitment orders are invariably
mooted by the passage of time. And finally, the issue implicates the public interest. We
have emphasized that our involuntary commitment statutes must be interpreted to protect
“against the ‘massive curtailment of liberty’ that involuntary commitment represents”
and the “variety of dangers particular to those subject to civil commitment.”11
             Because the public interest exception to the mootness doctrine is satisfied,
we review the burden of proof issue on its merits.12

      9
            Wetherhorn, 156 P.3d at 380-81 (quoting Akpik v. State, Office of Mgmt.
& Budget, 115 P.3d 532, 536 (Alaska 2005)).
      10
              See E.P. v. Alaska Psychiatric Inst., 205 P.3d 1101, 1107 (Alaska 2009)
(noting that matters of statutory interpretation do not depend on particular facts and are
capable of repetition).
      11
             Wetherhorn, 156 P.3d at 378 (internal citation omitted) (quoting Humphrey
v. Cady, 405 U.S. 504, 509 (1972)).
      12
            Our conclusion that the public interest exception applies to this appeal
makes it unnecessary for us to address another of Mark’s arguments: that the State’s
                                                                       (continued...)
                                           -6-                                      7112

       B.	    The Petitioner Bears The Burden Of Proving, By Clear And
              Convincing Evidence, That A Respondent Is Gravely Disabled And
              That Commitment Is The Least Restrictive Alternative.
              Involuntary 30-day commitments are authorized by law for persons who
are found to be “gravely disabled.”13 “Gravely disabled,” in turn, is defined to include
              a condition in which a person as a result of mental illness
                     ....
                     (B) will, if not treated, suffer or continue to suffer
              severe and abnormal mental, emotional, or physical distress,
              and this distress is associated with significant impairment of
              judgment, reason, or behavior causing a substantial
              deterioration of the person’s previous ability to function
              independently.[14]
The commitment order in this case was based on the court’s finding that Mark’s “mental
illness and resulting behavior currently impair his judgment and reasoning to the point
where he would be entirely unable to fend for himself independently in the community.”
Mark argues that the court misinterpreted the phrase “function independently” in
AS 47.30.915(9)(B) because the court failed to account for assistance that Mark’s family


       12
          (...continued)
right to recover the costs of treatment under AS 47.30.910 is a collateral consequence
that triggers application of the collateral consequences exception. We reserve that
question for a case in which the issue is more fully developed. It is also unnecessary for
us to address Mark’s argument that AS 47.30.765 creates a right to appeal
notwithstanding the mootness doctrine, contrary to our holdings in Wetherhorn and the
first In re Mark V. opinion.
       13
             AS 47.30.735(c) (“At the conclusion of the hearing the court may commit
the respondent to a treatment facility for not more than 30 days if it finds, by clear and
convincing evidence, that the respondent is mentally ill and as a result is likely to cause
harm to the respondent or others or is gravely disabled.”).
       14
              AS 47.30.915(9) (emphasis added).
                                            -7-	                                     7112

could provide. The State responds that it was Mark’s burden to prove he had the
necessary outside support and he failed to carry that burden.
              We decline to place this burden on the respondent.               Proving the
respondent’s inability to function independently with support, when relevant, is simply
a part of the petitioner’s burden of proving that there is no less restrictive alternative to
involuntary commitment — a required element of any petition.
              Under the governing statute, it is the State’s burden in an involuntary
commitment case to establish “by clear and convincing evidence” that the respondent is
“gravely disabled.”15 We observed in Wetherhorn that part (B) of the “gravely disabled”
definition, the one relevant here, appears to respond directly to the United States
Supreme Court’s admonition that it is unconstitutional to confine, “without more[,] a
nondangerous individual who is capable of surviving safely in freedom by himself.”16
As we also noted, the Supreme Court requires a trial court to find “that the person is
‘helpless to avoid the hazards of freedom either through his own efforts or with the help
of willing family members or friends.’ ”17
              This case requires that we clarify and expand on what we said in
Wetherhorn. We reiterate that a person’s inability to function outside of an institutional
setting even with the support of family and friends is indeed a constitutionally-required
part of the test for whether the person may be involuntarily committed. But whether the
person has such outside support is an issue that fits uneasily within the definition of

       15
             AS 47.30.735(c); see also Addington v. Texas, 441 U.S. 418, 427, 433
(1979) (holding that clear and convincing evidence is the minimum standard “that due
process requires [for] the state to justify confinement”).
       16
              156 P.3d at 378 (quoting O’Connor v. Donaldson, 422 U.S. 563, 576
(1975)).
       17
              Id. at 376 (emphasis added) (quoting O’Connor, 422 U.S. at 575 & n.9).
                                             -8-                                       7112

“gravely disabled” in AS 47.30.915(9)(B). The definition establishes “the person’s
previous ability to function independently” as the baseline from which “a substantial
deterioration” is measured; however, it is the “substantial deterioration” in that ability
that is important to whether the person has become “gravely disabled,” not the ability’s
current or historic level. In other words, under a literal reading of the definition, a person
may be “gravely disabled” because of a substantial deterioration in the person’s
condition despite retaining some “ability to function independently.”18
              But Wetherhorn makes clear that the test for involuntary commitment must
address the critical issue of whether the person can function independently with support,
as defined in O’Connor — if not in the definition of “gravely disabled”19 then elsewhere.
And a different place in the analysis better corresponds with the language and structure
of Alaska’s 30-day commitment statutes. State policy requires that persons suffering
from mental illness “be treated in the least restrictive alternative environment consistent
with their treatment needs.”20         A “least restrictive alternative” is defined in
AS 47.30.915(11) to mean:


       18
             We have previously considered this definition in terms of whether the
respondent can function alone, observing that “[p]eople are deemed ‘gravely disabled’
when they are so unable to care for themselves that it seems very likely that they will
come to serious harm without help.” Meyers v. Alaska Psychiatric Inst., 138 P.3d 238,
242 (Alaska 2006) (citing then-AS 47.30.915(7)).
       19
               Discussing the preconditions to involuntary commitment identified by the
Supreme Court in O’Connor — “(1) that the person presents a danger to self or others;
or (2) that the person is ‘helpless to avoid the hazards of freedom either through his own
efforts or with the aid of willing family members or friends,’ ” Wetherhorn, 156 P.3d at
376 (quoting O’Connor, 422 U.S. at 575 & n.9) — we observed in Wetherhorn that
“[t]he precise wording of these . . . requirements is left to the states, ‘so long as they meet
the constitutional minimum.’ ” Id. (quoting Addington, 441 U.S. at 431).
       20
              AS 47.30.655(2).
                                             -9-                                         7112

              mental health treatment facilities and conditions of treatment
              that
                    (A) are no more harsh, hazardous, or intrusive than
              necessary to achieve the treatment objectives of the patient;
              and
                     (B) involve no restrictions on physical movement nor
              supervised residence or inpatient care except as reasonably
              necessary for the administration of treatment or the protection
              of the patient or others from physical injury.
              Consistent with this state policy and the explanatory definition, among the
allegations that must be made in any petition for 30-day commitment is “that the
evaluation staff has considered but has not found that there are any less restrictive
alternatives available that would adequately protect the respondent or others; or, if a less
restrictive involuntary form of treatment is sought, specify the treatment and the basis for
supporting it.”21 The availability of “less restrictive alternatives” is also addressed in
AS 47.30.735, which explains the procedures and possible outcomes of a 30-day
commitment hearing. Subsection (d) provides: “If the court finds that there is a viable
less restrictive alternative available and that the respondent has been advised of and
refused voluntary treatment through the alternative, the court may order the less
restrictive alternative treatment for not more than 30 days if the program accepts the
respondent.”22 But the statute does not expressly require the court to find as a
prerequisite to commitment that there are no less restrictive alternatives, nor does it
expressly apply the “clear and convincing evidence” standard of proof to any issues other




       21
              AS 47.30.730(a)(2).
       22
              AS 47.30.735(d).
                                           -10-                                       7112
than whether “the respondent is mentally ill and as a result is likely to cause harm to the
respondent or others or is gravely disabled.”23
              But as noted above, our precedent makes clear that the court’s consideration
of less restrictive alternatives to confinement, including whether the person is “helpless
to avoid the hazards of freedom . . . with the aid of willing family members or friends,”24
must be a prerequisite to commitment in order for the process to be constitutionally
sound. At issue in Wetherhorn was the amount of “distress” a person must be suffering
before involuntary commitment is justified.25          Whether a person could survive
independently with others’ help was not central to the holding, but it was a part of our
analysis. We concluded “that the ‘distress’ that justifies commitment [under the
definition of “gravely disabled” in AS 47.30.915(9)(B)] refers to a level of incapacity
that prevents the person in question from being able to live safely outside of a controlled




       23
               AS 47.30.735(c). Subsection (c) expressly applies a clear and convincing
standard, but only subsection (d) addresses whether “there is a viable less restrictive
alternative.” We note that other state statutory schemes explicitly require the court to
find by clear and convincing evidence that no less restrictive alternative exists. See, e.g.,
Minn. Stat. Ann. § 253B.09 (imposing a clear and convincing standard and requiring a
court that imposes involuntary commitment to “identify less restrictive alternatives
considered and rejected . . . and the reasons for rejecting”); see also N.D. Cent. Code
Ann. § 25-03.1-21(1) (“Before making its decision in an involuntary treatment hearing,
the court shall review a report assessing the availability and appropriateness for the
respondent of treatment programs other than hospitalization . . . .”); In re D.Z., 649
N.W.2d 231, 235 (N.D. 2002) (“The court must find by clear and convincing evidence
that alternative treatment is not adequate or hospitalization is the least restrictive
alternative.” (citing In re J.K., 599 N.W.2d 337, 340 (N.D. 1999)).
       24
              Wetherhorn, 156 P.3d at 376 (quoting O’Connor, 422 U.S. at 574 n.9).
       25
              Id. at 375-79.
                                            -11-                                       7112

environment.”26 We cited the statutory requirement that a 30-day commitment petition
“allege that the evaluation staff has considered but has not found that there are any less
restrictive alternatives available,”27 and we strongly implied that a committing court’s
finding on this subject, as with the other prerequisites to commitment, was subject to the
“clear and convincing evidence” standard.28 In a later case, In re Joan K., after affirming
the superior court’s finding by “clear and convincing evidence that . . . [the respondent]
was likely to cause harm to herself due to her mental illness,” we went on to hold that
“[t]he record [also] supports the superior court’s finding” that there was no less
restrictive alternative to a 30-day commitment — but we did not specify the standard
under which the latter finding was reviewed.29
              We now make clear what was strongly implied in Wetherhorn. Because a
30-day commitment petition must “allege that the evaluation staff has considered but has
not found that there are any less restrictive alternatives available that would adequately
protect the respondent or others,”30 and because the trial court’s deliberate consideration
of this issue is critical to the protection of the respondent’s liberty interests, we hold that
a petitioner must prove, by clear and convincing evidence, the petition’s allegation that




       26
              Id. at 378.
       27
              Id. (quoting AS 47.30.730(a)(2)).
       28
               Id. (listing the least restrictive alternative requirement among statutory
protections against unconstitutional commitment and noting that “[a]s further protection,
the statute directs the court to make its findings by ‘clear and convincing’ evidence”).
       29
              273 P.3d 594, 601-02 (Alaska 2012).
       30
              AS 47.30.730(a)(2).
                                             -12-                                        7112

there are no less restrictive alternatives.31 This is not a secondary concern, nor is it —
as the structure of AS 47.30.735(c) and (d) might suggest — something to be considered
only after the court has decided that the respondent should be committed. Finding that
no less restrictive alternative exists is a constitutional prerequisite to involuntary
hospitalization.
       C.	    In Mark’s Case It Was Not Error To Find That A 30-Day
              Commitment Was The Least Restrictive Alternative.
              Mark argues that the superior court erred in finding by clear and convincing
evidence32 that he was “entirely unable to fend for himself independently in the
community” because the factors upon which the court relied failed to account for his


       31
               Cf. In re Michelle L., 867 N.E.2d 1187, 1191 (Ill. App. 2007) (“To order
respondent’s involuntary admission to a mental-health facility, the trial court had to find,
by clear and convincing evidence, that she was a ‘[p]erson subject to involuntary
admission’ . . . and that involuntary admission was the ‘least[-]restrictive alternative.’ ”
(first and third alterations in original) (internal citations omitted)). The structure of
Illinois’s involuntary commitment statutes is similar to that of Alaska, since the “clear
and convincing evidence” standard is not expressly extended by statute, but courts have
held that it applies nonetheless. See 405 Ill. Comp. Stat. Ann. 5/3-808 (West 2010) (“No
respondent may be found subject to involuntary admission on an inpatient or outpatient
basis unless that finding has been established by clear and convincing evidence.”); 405
Ill. Comp. Stat. Ann. 5/3-811 (West 2011) (providing that once “any person is found
subject to involuntary admission on an inpatient basis, the court shall consider alternative
mental health facilities which are appropriate for and available to the respondent,
including but not limited to hospitalization,” and that “[t]he court shall order the least
restrictive alternative which is appropriate”).
       32
               The “clear and convincing” evidence standard demands “a firm belief or
conviction about the existence of a fact to be proved.” In re Stephen O., 314 P.3d 1185,
1192-93 (Alaska 2013) (quoting In re Johnstone, 2 P.3d 1226, 1234 (Alaska 2000)); see
also id. at 1193 (“Clear and convincing evidence has been characterized as evidence that
is greater than a preponderance, but less than proof beyond a reasonable doubt.” (quoting
Brynna B. v. State, Dep’t of Health & Soc. Servs., Div. of Family & Youth Servs., 88 P.3d
527, 530 n.12 (Alaska 2004))).
                                           -13-	                                      7112

family support and thus required him to function successfully alone. But while there was
evidence that Mark could receive support from his family for the usual tasks of daily
living — for example, cooking and cleaning — the evidence convincingly showed that
he was unlikely to continue his required medications absent a 30-day commitment, and
we therefore find no error.
              The only witness the State called at the hearing was Dr. Gee, Mark’s
treating psychiatrist.33 Dr. Gee did not believe Mark was ready to “return to [his]
apartment and take care of himself.” She clarified that “he would continue to need his
parents to help him with food or cooking at this point in time. I don’t think that he would
be able to properly maintain himself and to clean up his apartment . . . .” While this
testimony acknowledged at least the possibility of family support for the cooking and
cleaning aspects of independent living, Dr. Gee’s major concern was with Mark’s
medications. She testified that his manic episodes, which caused him to be agitated,
threaten others, and expose himself and which had prompted his initial 72-hour
commitment, needed to be brought under control before he could be expected to go back
to a successful outpatient regimen. Although Mark accepted his scheduled medication
with meals, he was “reluctant to take any oral medications to help calm him throughout
the day when he becomes more agitated and threatening.” Dr. Gee testified that API
staff had to resort several times to administering emergency injections. She concluded
that although Mark had in the past “been able to live independently . . . when he is taking
medications and he is following up with the outpatient clinic,” he required treatment at
API to stabilize his mental illness before he could be released.




       33
             The State listed Mark’s parents as potential witnesses in its petition but did
not call them at the hearing.
                                           -14-                                      7112
             Mark’s comments at the hearing supported a conclusion that going back to
outpatient treatment was not a realistic alternative at that time. During Dr. Gee’s
testimony he interjected that one of the medications was “poison. I’m allergic to that.
It kills me”; he contended it had side effects related to his sexual performance; and even
after promising to take his medication he later appeared to backtrack: “But I don’t have
to take medication at all because it’s a free country. Don’t you get it?”
             The magistrate judge specifically found, both on the record at the close of
the hearing and in the next day’s written order, that there was no less restrictive
alternative for Mark than a 30-day commitment. She found based on Dr. Gee’s
testimony that Mark was “currently unable to understand his situation, symptoms or
current illness.” She expressed concern “about [his] complete inability to be redirected
in any way.” Noting his uncontrolled outbursts and other irrational behavior during the
hearing, the magistrate judge concluded that Mark’s “mental illness and resulting
behavior currently impair his judgment and reasoning to the point where he would be
entirely unable to fend for himself independently in the community.”34 We conclude that
Dr. Gee’s testimony about Mark’s needed medications and his inability to follow an
outpatient regimen — testimony that was essentially unrebutted — supports the




      34
             The magistrate judge also found that Mark’s “aggressive and provocative
demeanor could easily provoke a stranger to harm him.” In its brief the State proposes
other hypothetical victims, suggesting that if Mark continues to expose himself in public
he could cause “mental and emotional trauma to others,” particularly children. We have
not yet decided whether “mental and emotional” injury to others satisfies the “harm”
requirement of AS 47.30.730(a)(1), nor have we decided whether violence that a
respondent’s condition may provoke in others justifies committing the respondent. We
need not address these issues now.
                                          -15-                                      7112

magistrate judge’s finding that there was no less restrictive alternative to the requested
30-day commitment, and we see no clear error in that finding.35
             Our conclusion in this case parallels our decision in In re Joan K. In that
case, too, the respondent argued that the trial court erred when it ruled out outpatient
treatment or a home placement, “particularly in light of [the testifying physicians’]
decisions not to contact her family or prior psychiatrist to ask about [the respondent’s]
potential success in such alternative settings.”36 We pointed out that the superior court
did hear testimony from the treating physicians that the respondent needed reliably-
administered medications to bring her manic symptoms under control; that constant
surveillance and care were necessary to ensure the success of this regimen; and that the
respondent’s “changeable emotions” and lack of insight into her own behavior made it
very unlikely that “she would follow through with outpatient treatment even if she said
she would.”37 We held this evidence sufficient to support the superior court’s finding
that there was no less restrictive alternative that would adequately protect both the
respondent and the public.38 On a similar record, we reach the same conclusion here.
V.    CONCLUSION
             We AFFIRM the decision of the superior court granting the 30-day
commitment petition.


      35
              While the magistrate judge did not expressly state the standard of proof she
applied to the issue of whether there was a less restrictive alternative, the one-sided
nature of the medical evidence in this case makes it unnecessary for us to remand for
reconsideration in light of the “clear and convincing evidence” standard we expressly
apply to the issue today.
      36
             In re Joan K., 273 P.3d 594, 601 (Alaska 2012).
      37
             Id. at 602.
      38
             Id.
                                          -16-                                      7112